


110 HCON 414 IH: Commending veterans of the Korean

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 414
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Skelton submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Commending veterans of the Korean
		  Constabulary for their outstanding sacrifice and service and urging the
		  Government of the Republic of Korea to recognize the service and sacrifice made
		  by the Korean Constabulary.
	
	
		Whereas the Korean Constabulary was organized in 1946 to
			 provide support to the Korean National Police in maintaining civil order and
			 served as the foundation for the Republic of Korea Army;
		Whereas, within two years of its organization, the Korean
			 Constabulary consisted of 26,000 members;
		Whereas the Korean Constabulary was initially intended to
			 supplement the Korean National Police during the unification and independence
			 of South Korea;
		Whereas, between 1946 and 1948, the Korean Constabulary
			 undertook internal security tasks on behalf of the United States Military
			 Government in Korea and the people of South Korea;
		Whereas, in August of 1948, the Korean Constabulary was
			 the core force upon which the Korean Army was established;
		Whereas civil conflict in Korea compelled members of the
			 Korean Constabulary to defend their fledgling country against internal
			 unrest;
		Whereas the Korean Government excluded Korean Constabulary
			 officers from benefits when it enacted the Republic of Korea’s Military Pension
			 Act;
		Whereas veterans of the Korean Constabulary believe they
			 have been treated unfairly because they have not been granted pension or aid
			 for healthcare and have been denied Korean military awards and distinguished
			 honors, such as promotion, because their years of service before 1950 are
			 unaccounted for;
		Whereas, between 1946 and 1948, the Korean Constabulary
			 was under the jurisdiction of the Department of National Defense, which later
			 became known as the Department of Internal Security of the United States
			 Military Government;
		Whereas veterans of the Korean Constabulary seek
			 assistance to recover due compensation from the Government of the Republic of
			 Korea; and
		Whereas veterans of the Korean Constabulary would like to
			 be honored by the Republic of Korea for their service from the organization of
			 the during the period from Korean Constabulary through 1948: Now, therefore, be
			 it
		
	
		That Congress—
			(1)commends the
			 Korean Constabulary for their bravery and honorable service, and thanks them
			 for their support, during the difficult times leading to the establishment of
			 the Republic of Korea;
			(2)recognizes members
			 of the Korean Constabulary for their service from January 14, 1946, through
			 August 1948; and
			(3)urges the Government of the Republic of
			 Korea to reevaluate the current military benefits program of the Republic of
			 Korea, including the benefits provided to veterans of the Korean Constabulary.
			
